  Case 1:19-cr-10040-JDB Document 84 Filed 05/28/19 Page 1 of 3                    PageID 221




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF
                             TENNESSEE EASTERN DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        No. 1:19-cr-10040
                                                    )
 ANDREW RUDIN,                                      )
                                                    )
                Defendant.                          )
                                                    )



                             MOTION TO SUBSTITUTE COUNSEL


       Now Comes the Defendant, ANDREW RUDIN, by and through his new counsel, Nishay

K. Sanan, Esq., and moves this Court for Leave to file a substituted appearance on his behalf, in

support thereof, Rudin states as follows:

       1.      On or about April 15, 2019, Mr. Rudin was indicted in the above referenced

               matter.

       2.      On April 24, 2019, after appearing before a Federal Court in New York, this

               matter was set before Magistrate York, for arraignment on April 26, 2019.

       3.      That on April 24, 2019, Daniel Taylor filed his appearance on behalf of Mr.

               Rudin.

       4.      On May 22, 2019, this counsel was admitted to practice in the Western District of

               Tennessee.




                                                1
  Case 1:19-cr-10040-JDB Document 84 Filed 05/28/19 Page 2 of 3                     PageID 222



       5.      That on or about May 24, 2019, Mr. Rudin retained the services of Nishay K.

               Sanan, Esq., to represent him in the above captioned matter.

       6.      Mr. Rudin wishes to terminate the services of Attorney Taylor and has advised

               Mr. Taylor of the same. There has been e-mail communication between Mr.

               Rudin and both counsels. Mr. Taylor is aware that this Motion to Substitute is

               forthcoming.

       7.       Mr. Rudin requests that this Court grant him leave to allow his new attorney to

               file a substituted appearance in this matter instanter.

       WHEREFORE, the defendant, Andrew Rudin, requests that this Court grant

him leave to allow his new attorney to file a substituted appearance in this matter and that his

previous attorney’s appearance be withdrawn.



                                                      Respectfully Submitted,

                                                      /s/ Nishay K. Sanan
                                                      Nishay K. Sanan
                                                      Attorney for Defendant
                                                      53 W. Jackson Blvd.
                                                      Suite 1424
                                                      Chicago, IL 60604
                                                      312-692-0360
                                                      nsanan@aol.com




                                                  2
  Case 1:19-cr-10040-JDB Document 84 Filed 05/28/19 Page 3 of 3                    PageID 223




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, first being duly sworn on oath, states that a copy of Motion
was served upon the parties who have filed appearances in this matter, by electronically filing the
same pursuant to rules of ECM on May 28, 2019.


                                      __/s/ Nishay Sanan________________________




                                                3
